 SAFAIR FLYINGSERVICE,INC.119SafairFlying Service,Inc.andLocalNo. 1834,International Association of Machinists and Aeros-pace Workers,AFL-CIO. Case 22-RC-5436November 8, 1973DECISIONAND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held on September 29, 1972, beforeHearing Officer Joseph V. McMahon. On March 1,1973, the Board ordered the record reopened andremanded the proceeding to the Regional Directorfor Region 22 for the purpose of conducting a furtherhearing. The Board ordered that additional evidencebe adduced with respect to whether the Board shouldexercise jurisdiction, including, but not limited to, (a)the gross amount of Employer's yearly business; (b)percentage of gross amount from charter flights andother flying services; (c) percentage of gross amountderived from the sale of aircraft, equipment, andservices performed on noncompany-owned aircraft;and (d) the percentage of Employer's annual busi-ness derived from the ,sale of goods and servicesother than airtaxi service. The hearing was held onMarch 21, 1973, before Hearing Officer Joseph V.McMahon. No briefs were filed by any party.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer, Safair Flying Service, Inc., is aNew Jersey corporation with its only facility locatedat Teterboro, New Jersey. The Employer is engagedin the business of selling and servicing aircraft,operating an airtaxi and an aircargo service, storingaircraft, and selling aircraft parts.At the hearing held on September 29, 1972, theEmployer stipulated that it yearly purchased goodsand materials valued in excess of $50,000 fromconcerns located outside the State of New Jersey andit received revenue in excess of $50,000 from outsidethe State of New Jersey from the sale of service tocustomers.Nevertheless, the Employer contendedthat it was not under the jurisdiction of the NationalLabor Relations Board but rather was under thejurisdiction of the Railway Labor Act because its207 NLRB No. 27aircargo and airtaxi service is regulated by theFederal Aviation Authority.Oscar P. Herbert, Safair's president, testified at theMarch 21 hearing that during fiscal year 1972, whichwas stipulated as representative of the Employer'scurrent business, Safair Flying Service, Inc., received$3,079,000 in gross annual income. Of this amount,approximately 65 percent was received from the saleof new and used aircraft of which in excess of 90percent of sales were made to customers locatedoutsideNew Jersey. Approximately 10 percent ofyearly gross was received from the sale of parts.Another 10 percent of yearly gross was received fromEastman Kodak Company which contracts with theEmployer for five aircraft which are owned, operat-ed, and serviced by the Employer and used to deliverfilm to processing labs throughout the Northeast.Another 2 percent of the gross amount is derivedfrom the lease of two aircraft to BrookhavenNationalLaboratorieswhich furnishes its ownaircrew. Approximately 4 percent of the Employer'sgross income comes from its training operations andanother 5 or 6 percent is derived from charges forservicing aircraft, storing aircraft, and the sale of fuelto customers. Finally, $65,000 or about 2 percent ofSafair's total gross income is derived from its airtaxiand aircargo business.Because of the nature of the question presented, wehave requested the National Mediation Board toexamine the record in this case and determine theapplicabilityof the Railway Labor Act to theEmployer. We have been administratively advised bythe National Mediation Board that:The National Mediation Board has concludedthat Safair Flying Services, Inc. does not engagein interstate air common carriage to a sufficientdegree to bring it within the jurisdictionaldefinition of Section 201 of Title II of theRailway Labor Act.On the basis of all the facts set forth above, we findthat the Employer, Safair Flying Service, Inc., isengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act. Accordingly, we shallassert jurisdiction herein.2.At the hearing conducted on March 21, 1973,the Petitioner amended its petition to include:Allmaintenance employees including mechanicsand linemen but excluding all office clericalemployees, professional employees, guards, pilots,salesmen and supervisors.The Employer contended at the hearing that me-chanics should not be included in the unit.From the record it appears that Safair hasapproximately 34 employees, of whom approximate-ly 7 are mechanics and b are linemen. Althoughmechanics are licensed, furnish their own tools, and 120DECISIONSOF NATIONALLABOR RELATIONS BOARDreceive a higher rate of pay than linemen, mechanicsand linemen are covered by the same hospitalizationand life insurance plans and full-time linemenreceive the same paid holidays as mechanics. Whilemost mechanics are licensed after a course of formaltraining at schools approved by the Federal AviationAgency (several part-time Safair linemen are current-ly taking such training), there is testimony in therecord that formal training at such schools is not aprerequisite for licensing and that many mechanicsare licensed after a period of on-the-job training.Moreover, Safair operates out of a single hangarfacility and, while linemen generally work outsideandmechanicswork inside, both linemen andmechanics ring in at the same place andlinemenwork inside the hangar in the process of movingairplanes back and forth to the field. Consequently, itis apparent that there is frequent opportunity forcontact between the two groups.There is also testimony that the Petitioner, at otherfacilities, represents units including mechanics andlinemen.Although it is evident from the foregoing that thesetwo categories of employees have certain distinctinterests,we believe that the strong interests theysharewarrant our finding that they, together,constitute a unit appropriate for the purpose ofcollective bargaining.In addition, it appears that the Petitioner hereinseeks to include the parts department employees. Theparts department employees work from 8 a.m. until 5p.m.,Monday through Friday. Like the lineman andmechanics they punch timecards, are furnisheduniforms, and work in the Company's single hangarfacility.Moreover, they are covered by the samehealth,accident,and life insurance policies aslinemenand mechanics. In view of the above, andinasmuch as it appears from the record that the partsdepartment employees have strong interests incommon with linemen and mechanics,we shallinclude them in the unit. We shall also include in theunitthe porter employed by the Employer. AlthoughPetitioner does not specifically seek to include theporter, no party objected to his inclusion and it isclear from the record that he enjoys the samebenefits and has much the same interests as otheremployees in the unit.We find that the following employees at theEmployer's facility at Teterboro, New Jersey, consti-tute an appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(b) of theAct:All maintenance employees including mechanicsand linemen, parts department employees andporter, but excluding all office clerical employees,professional employees, guards, pilots,salesmen,and supervisors, as defined in the Act.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]